DETAILED ACTION

1. It is hereby acknowledged that 16/806232 the following papers have been received and placed of record in the file: Remark date 03/02/20.  Please see interview agenda. 


2. Claims 1,4-8,11-15,18-22,25-28 are presented for examination.  Claims 2,3,9,10,16,17,23,24 have been cancelled.  
Claim Objections
3.  Claim 6 is objected to because of the following informalities: 
The claim states “…second uplink channel in tSepthe second”. This seems to be a typo.  Appropriate correction is required.



Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-8, 11-15, 18-22, 25-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-24 of U.S. (10,616,869).   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to slot configuration for resources. The main difference is Patent (US 10,616,869) explains set of power control parameters for transmitting a first type of channel using a first transmission time interval (TTI) duration.   This would be an obvious modifications for use in legacy retransmission.  

		   
Instant Application (16/806232)                         
Patent (US 10,616,869 B2)  

receiving a resource configuration for a first uplink channel associated with a first slot in a subframe, determining a resource for transmitting a second uplink channel in a second slot of the subframe,  wherein the resource is determined based at least in part on the resource configuration for the first uplink channel; and transmitting the first uplink channel in the first slot of the subframe  using the received resource configuration and the second uplink channel in the second slot of the subframe using the determined resource.
1. A method for wireless communications by a user equipment (UE), comprising: using a first set of power control parameters for transmitting a first type of channel using a first transmission time interval (TTI) duration; using a second set of power control parameters for transmitting a second type of channel using a second TTI duration; detecting that the UE is scheduled to transmit, within a same subframe, the first type of channel having the first transmission time interval (TTI) duration spanning at least two slots of the subframe and the second type of channel having the second transmission time interval (TTI) duration spanning a single slot of the subframe; and deciding, based on one or more conditions, whether to transmit the first type of channel, the second type of channel, or both, within the subframe.

The remaining claims in instant application are similar to remaining claims in patent application.


Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claim(s) 1,4,6,7,15,18,20,21,22,25,27,28 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated  by Takaoka et al(US 2014/0177580A1).


Regarding claim 1, Takaoka teaches a method for wireless communications by a user equipment (UE), comprising:
receiving a resource configuration for a first uplink channel associated with a first slot in a subframe, (see Takaoka paragraph [0163]-[0165], [0176],[0178] explains reporting amount of cyclic frequency hopping of PUSCH respective frequency resources of PUCCH allocated in first slot and second slot, Fig. 9,15)   determining a resource for transmitting a second uplink channel in a second slot of the subframe,    (see Takaoka paragraph [0174],[0176] explains frequency resources of PUCCH and PUSCH allocated to second slot)  wherein the resource is determined based at least in part on the resource configuration for the first uplink channel; (see Takaoka paragraph [0174],[0176] explains reporting amount of cyclic frequency shift for inter-slot frequency hopping of PUSCH, frequency resources of PUCCH and PUSCH allocated to second 

Regarding claim 4. Takaoka taught the method of claim 1, as described above.  Takaoka further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a mirrored location of the resource from the resource configuration associated with the first slot. (see Takaoka paragraph [0283],[0285],[0292],[0294] explains second slot mirroring within subband)  


Regarding claim 6. Takaoka taught the method of claim 1, as described above.  Takaoka further teaches wherein determining a resource for transmitting the second uplink channel in tSepthe second slot comprises calculating a location of the resource based on an offset from the resource configuration associated with the first slot. (see Takaoka paragraphs[0174], [0176] explains cyclic frequency shift for inter-slot frequency hopping)  


Regarding claim 7, Takaoka taught the method of claim 1, as described above.  Takaoka further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises using the resource configuration associated with the first slot for transmitting the 


Regarding claim 15. (Currently Amended) An apparatus for wireless communications by a user equipment (UE), comprising:
means for receiving a resource configuration for a first uplink channel associated with a first slot in a subframe,; (see Takaoka paragraph [0163]-[0165], [0176],[0178] explains reporting amount of cyclic frequency hopping of PUSCH respective frequency resources of PUCCH allocated in first slot and second slot, Fig. 9,15)     
means for determining a resource for transmitting a second uplink channel in a second slot of the subframe, (see Takaoka paragraph [0174],[0176] explains frequency resources of PUCCH and PUSCH allocated to second slot)    wherein the resource is determined based on the resource configuration for the first uplink channel; (see Takaoka paragraph [0174],[0176] explains reporting amount of cyclic frequency shift for inter-slot frequency hopping of PUSCH, frequency resources of PUCCH and PUSCH allocated to second slot)    and 
means for transmitting the first uplink channel in the first slot based on the resource configuration and the second uplink channel in the second slot using the determined resource. (see Takaoka paragraph [0163]-[0165], [0176],[0178] explains reporting amount of cyclic frequency hopping of PUSCH respective frequency resources of PUCCH allocated in first slot and second slot, Fig. 9,15)      



Regarding claim 20, Takaoka taught the apparatus of claim 15, , as described above.  Takaoka further teaches wherein the means for determining a resource for transmitting the second uplink channel in the second slot comprises means for calculating a location of the resource based on an offset from the resource configuration associated with the first slot. (see Takaoka paragraphs[0174], [0176] explains cyclic frequency shift for inter-slot frequency hopping)  

Regarding claim 21, Takaoka taught the apparatus of claim 15, , as described above.  Takaoka further teaches wherein the means for determining a resource for transmitting the second uplink channel in the second slot comprises means for using the resource configuration associated with the first slot for transmitting the uplink channel in the second slot. (see Takaoka paragraphs[0174], [0176] explains cyclic frequency shift for inter-slot frequency hopping)  

Regarding claim 22. Talapla teaches a non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for wireless communications by a user equipment (UE), comprising:
receiving a resource configuration for a first uplink channel associated with a first slot in a subframe; (see Takaoka paragraph [0163]-[0165], [0176],[0178] explains reporting amount of 
determining a resource for transmitting a second uplink channel in a second slot in the subframe,   (see Takaoka paragraph [0174],[0176] explains frequency resources of PUCCH and PUSCH allocated to second slot)   wherein the resource is determined based the resource configuration for the first uplink channel; (see Takaoka paragraph [0174],[0176] explains reporting amount of cyclic frequency shift for inter-slot frequency hopping of PUSCH, frequency resources of PUCCH and PUSCH allocated to second slot)      and transmitting the first uplink channel in the first slot based on the resource configuration and the second uplink channel in the second slot using the determined resource. (see Takaoka paragraph [0163]-[0165], [0176],[0178] explains reporting amount of cyclic frequency hopping of PUSCH respective frequency resources of PUCCH allocated in first slot and second slot, Fig. 9,15)   

Regarding claim 25, Takaoka taught the non-transitory computer-readable medium of claim 22, as described above.  Takaoka further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a mirrored location of the resource from the resource configuration associated with the first slot. (see Takaoka paragraph [0283],[0285],[0292],[0294] explains second slot mirroring within subband)  

Regarding claim 27, Takaoka taught the non-transitory computer-readable medium of claim 22, as described above.  Takaoka further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a location of the resource based 

Regarding claim 28, Takaoka taught the non-transitory computer-readable medium of claim 22, as described above.  Takaoka further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises using the resource configuration associated with the first slot for transmitting the uplink channel in the second slot. (see Takaoka paragraph [0163]-[0165], [0176],[0178] explains reporting amount of cyclic frequency hopping of PUSCH respective frequency resources of PUCCH allocated in first slot and second slot, Fig. 9,15)   


Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. Claims 5, 8, 11-14,19,26 are rejected under 35 U.S.C. §103 as being unpatentable over Takaoka et al(US 2014/0177580A1)   in view of Tooher (W0 2016/040290)  

Regarding claim 5. Takaoka taught the method of claim 4, as described above. Takaka does not teach these limitations alone however combined with Tooher further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a second resource within a second resource block based on at least one of a first resource within a first resource block within the first slot or a format of a control channel. (see Tooher paragraph [0159] explains mapping to the same PUCCH resources, further explains in terms of PUCCHRB location)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Takaoka with Tooher’s system and methods of operating with different transmission time interval durations.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further reduce latency (see paragraphs [0002])  

Regarding claim  8. Takaoka teaches an apparatus for wireless communications, comprising: a processor configured to: receive a resource configuration for [[an]] a first uplink channel 

Takaoka does not explicitly disclose a memory coupled with the processor. (See paragraph [0361]
To show this limitation analogous art Tooher (see paragraph [0008] explains PUSCH within a second TTI duration which is different than the first , Fig. 6, paragraph [0040] explains memory and processor)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Takaoka with Tooher’s system and methods of operating with 

 9.-10. (Cancelled)

Regarding claim 11, the modified Takaoka taught the apparatus of claim 8, as described above.  The modified Takaoka further teaches wherein the processor is configured to determine a resource for transmitting the second uplink channel in the second slot by calculating a mirrored location of the resource from the resource configuration associated with the first slot. (see Takaoka paragraph [0283],[0285],[0292],[0294] explains second slot mirroring within subband)  

Regarding claim 12. | the modified Takaoka taught apparatus of claim 11, as described above. The modified Takaoka further teaches  wherein the apparatus is configured to determine a resource for transmitting the second uplink channel in the second slot by calculating a second resource within a resource block based on at least one of a first resource with a first resource block within the first slot or a format of a control channel. (see Takaoka paragraph [0283],[0285],[0292],[0294] explains second slot mirroring within subband)  

Regarding claim 13, the modified Takaoka taught the  apparatus of claim 8, as described above.  The modified Takaoka further teaches wherein the apparatus is configured to determine a resource for transmitting the second uplink channel in the second slot by a location of the resource based on an offset from the resource configuration associated with the first slot. (see 

Regarding claim 14, the modified Takaoka taught the apparatus of claim 8, as described above.  The modified Takaoka further teaches wherein the apparatus is configured to determine a resource for transmitting the second uplink channel in the second slot by using the resource configuration associated with the first slot for transmitting the uplink channel in the second slot. (see Takaoka paragraph [0163]-[0165], [0176],[0178] explains reporting amount of cyclic frequency hopping of PUSCH respective frequency resources of PUCCH allocated in first slot and second slot, Fig. 9,15)   


Regarding claim  19, the modified Takaoka taught the apparatus of claim 18, as described above.  Takaka does not teach these limitations alone however combined with Tooher further teaches wherein the means for determining a resource for transmitting the second uplink channel in the second slot comprises means for calculating a second resource within a second resource block based on at least one of a first resource within a first resource block within the first slot or a format of a control channel.  (see Tooher paragraph [0159] explains mapping to the same PUCCH resources, further explains in terms of PUCCHRB location)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Takaoka with Tooher’s system and methods of operating with different transmission time interval durations.  One of ordinary skill in the art would have been 

Regarding claim 26, the modified Takaoka taught the non-transitory computer-readable medium of claim 25, as described above.  Takaka does not teach these limitations alone however combined with Tooher further teaches wherein determining a resource for transmitting the second uplink channel in the second slot comprises calculating a second resource within a second resource block based on at least one of a first resource within a first resource block within the first slot or a format of a control channel. (see Tooher paragraph [0159] explains mapping to the same PUCCH resources, further explains in terms of PUCCHRB location)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Takaoka with Tooher’s system and methods of operating with different transmission time interval durations.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further reduce latency (see paragraphs [0002])  


					Examiner’s Note:
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Xiong (US 2016/0226639A1) explains higher layer signaling indicates a starting offset of a PUCCH for the UE configured in a cell- or UE-specific manner, and with use of a mirrored hopping pattern about a center frequency of the uplink system bandwidth for inter-N-subframe frequency hopping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478